DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 7, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "preferably" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 13 recites “characterized by a total % free shrink at 85°C measured according to ASTM D2732” but does not specify a limiting value for the total % free shrink. 
Regarding claim 21, the phrase "preferably" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
Claim(s) 1, 4-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (WO 2017/217982).
Regarding claims 1 and 11:
Shi discloses film useful for packaging (p1, line 6+). The film comprises a substrate 430, a heat-sealing layer 440, a non-heat-sealing layer 450d and 450e, and a hydrophobic coating 460d and 460e (p8, line 7+; Fig. 4C). The non-heat-sealing layer has a roughened surface (p10, line 23+). The hydrophobic coating is superhydrophobic with a water contact angle of at least 150° (p12, line 7+).
Regarding claims 4-6:
The non-heat-sealing layer comprises particles or beads having an average diameter of 5-20 μm, including glass or acrylic beads (p10, line 23-page 11, line 16).
Regarding claims 7-8:
The hydrophobic coating comprises hydrophobic particles having an average diameter of 3-100 nm, including silica, alumina, or titania (p11, line 22+).


Claim Rejections - 35 USC § 103
Claim(s) 1-11, 14-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2006-056093) in view of Sekiguchi et al. (EP 2397319).
Note: citations refer to the machine translation of JP ‘093 provided with this Office Action.
Regarding claims 1 and 11:
Yamada discloses water-repellent packaging material [abstract]. The material comprises a water-repellent layer 3, a substrate 1, and a heat-sealant layer [0011; 0022; Fig. 1].
Yamada is silent with regard to a water-repellent layer comprising a superhydrophobic coating and a substrate having a rough surface.
Such coatings and surfaces were known in the art. For example, Sekiguchi discloses packaging material in the form of multilayer films [0002; 0052]. The films comprise a layer of hydrophobic oxide fine particles attached to an underlying thermoplastic resin layer comprising particulate filler [0010]. The particulate filler provides bumps and indentations to the surface of the layer which prevents or reduces detachment of the hydrophobic coating and maintains good water repellency and non-adhesive properties [0011; 0026]. The hydrophobic coating has a water contact angle of more than 150° [Table 1 on p20].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamada’s packaging to have a hydrophobic coating having a water contact angle of greater than 150° to provide high water repellency properties, and furthermore use particulate filler in the substrate to provide a rough surface to prevent detachment of the hydrophobic coating as taught by Sekiguchi.
Regarding claim 2:
Yamada teaches sealant comprises polyethylene, ethylene-propylene copolymer, etc. [0022].
Regarding claim 3:
Yamada teaches the use of a gas barrier layer [0012].
Regarding claims 4-6:
Sekiguchi teaches the use of particle filler having an average diameter of 0.5-100 μm [0041]. Suitable fillers comprise glass or acrylic [0038; 0039].
Regarding claims 7-9:
The hydrophobic coating comprises, e.g., silica, alumina, or titania [0048]. The particles have an average diameter of 3-100 nm [0045]. The coating weight is 0.01-10 g/m2 [0050].
Regarding claim 10:
Sekiguchi teaches the use of particle filler having an average diameter of 0.5-100 μm [0041]. Given that the reference uses particles having the same diameter as presently claimed, the examiner submits this intrinsically provides a surface roughness within one of the claimed ranges. Alternatively, given that Sekiguchi teaches the bumps and indentations provide the improved protection to the hydrophobic coating and furthermore provides a range of diameters of the filler, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the particle size of the filler to change the size of the bumps and indentations, including over values that result in a surface roughness within one of the claimed ranges, to provide the protection of the hydrophobic coating as desired for a given end use.
Regarding claims 14-15:
Yamada is silent with regard to a process wherein the substrate and heat-sealant layer are formed first followed by coating with the hydrophobic coating.
Sekiguchi, however, teaches first providing the base layers, including the layer containing the particle filler, and subsequently coating and drying the hydrophobic coating [0097-0100].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide Yamada’s substrate and heat-sealant layer and subsequently coat and dry the hydrophobic coating to provide such a film.
Regarding claim 16:
Sekiguchi teaches the dry coating weight is 0.01-10 g/m2 [0050].
Sekiguchi is silent with regard to the wet coating weight.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the wet coating weight, including over values presently claimed, to provide the desired amount of hydrophobic material over the surface of the film to provide the desired hydrophobic properties for a given end use.
Regarding claim 17:
Yamada teaches the packaging is flexible and has an opening [abstract; 0027]. 
Regarding claims 18 and 21:
Yamada discloses example bags having water (a beverage) as the packaged content [0032]. Given that the bag comprises water, it is clear the seal is hermetically sealed.


Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2006-056093) in view of Sekiguchi et al. (EP 2397319) as applied above, and further in view of Chum et al. (US 5,685,128).
Regarding claims 12 and 19:
Yamada in view of Sekiguchi discloses packaging as previously explained.
Yamada is silent with regard to a heat shrinkable film or a vacuum shrunk package.
These forms of packaging were known in the art. For example, Chum discloses food products packed with a film comprising at least one layer by conventional methods including shrink and vacuum skin methods (abstract; col 1 ln 20+; col 2 ln 40+; col 9 ln 40-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use conventional methods to provide the packaging of Yamada in conventional ways, including in the form of a heat shrinkable or vacuum shrinkable packaging, to provide a packaged product having the properties desired for a given end use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787